Citation Nr: 1548018	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, claimed as secondary to a labyrinth condition.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizoid personality disorder.

3.  Entitlement to service connection for tinnitus, claimed as secondary to a labyrinth condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for traumatic brain injury (TBI).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2009 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

The Board apologizes for the delays in the adjudication of this case.

A request to reopen a previously denied claim of service connection for labyrinth condition has been raised several times during the appeal and most recently in May 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for an acquired psychiatric disorder and a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 21, 2015 statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to service connection for headaches and TBI.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a service connection for headaches and TBI, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a May 2015 written statement, the Veteran withdrew the claims of entitlement to service connection for headaches and TBI.  Hence, there remain no allegations of errors of fact or law.


ORDER

The issues of entitlement to service connection for headaches and TBI are dismissed.
REMAND

With regard to the issues of entitlement to service connection for tinnitus and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for an acquired psychiatric disorder and a bilateral hearing loss disability, in his May 2009 and May 2014 substantive appeals the Veteran indicated that he did not want to appear at a hearing before the Board.  However, in June and July 2015 statements the Veteran requested to appear before the Board at a Video Conference hearing.  A hearing has not been scheduled.  

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Video Conference hearing before the Board to be held at the VA Regional Office in Portland, Oregon.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

